DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  
Claim 1 line 6 recites “updating existing first road network data” but should read “updating an existing first road network data.” The same rational applies to claims 6 and 11. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear to the examiner what comprises an “internal road area” as recited in lines 3-4. Does it comprise an area with private roads (i.e. such as a gated community) or does it comprise an area with smaller roads (i.e. alleys, backstreets)? As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “internal road area” as an area with any type of roads. The same rational applies to claims 9 and 14. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to independent claims 1, 6, and 11, the claims recite “determining a plurality of out-of-road trajectories within a preset area coverage according to the trajectory data” and “determining a fitting trajectory according to the plurality of out-of-road trajectories”. These claims are directed to an abstract idea without significantly more, since they recite limitations that can be performed in the mind. Furthermore, the dependent claims 2-5, 7-10, and 12-15 are further directed to an abstract idea without significantly more, since they also recite limitations that can be performed in the mind. Since these limitations can be done mentally, they are directed to an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, regarding claims 1, 6, and 11, the step of “determining a plurality of out-of-road trajectories within a preset area coverage according to the trajectory data” in the context of the claim encompasses a user looking at a map that includes trajectory data and identifying the trajectories that don’t include roads present in the map data (e.g. identifying out-of-road trajectories by comparing a map with the collected trajectory data). Furthermore, the step of “determining a fitting trajectory according to the plurality of out-of-road trajectories” in the context of the claim encompasses the user drawing a trajectory on a map from the plurality of out-of-road trajectories. This can be done by tracing (i.e. with a writing utensil) the collected trajectory data to the map to determine a fitting trajectory. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Regarding claims 2, 7, and 12, the limitation recites “wherein the updating existing first road network data according to the fitting trajectory to acquire second road network data, comprises: performing matching on the fitting trajectory and roads in the first road network data; in a case that there is no match between the fitting trajectory and the roads in the first road network data, acquiring a first road point and a second road point in the first road network data, the first road point being a first road point in the first road network data which fails to match the fitting trajectory in a first direction, the second road point being a first road point in the first road network data which matches the fitting trajectory in the first direction, the first direction being a direction from a first end to a second end of the fitting trajectory; and updating the first road network data according to the first road point, the second road point and the fitting trajectory to acquire the second road network data” and in the context of the claim encompasses a user drawing a first point (wherein the point fails to match the fitting trajectory) and a second point (i.e. which matches the fitting trajectory) on the map. Using a map to determine a point that matches a trajectory and a point that doesn’t match a trajectory can be done using a map and a writing utensil, and therefore is a process that can be done mentally.
Regarding claims 3, 8, and 13, the limitation requires “performing matching on the fitting trajectory and the roads in the first road network data in terms of direction; - 19 -DGN0105 and/or, performing matching on the fitting trajectory and the roads in the first road network data in terms of location; and/or, performing matching on the fitting trajectory and the roads in the first road network data in terms of shape” and in the context of the claim encompasses a user matching a trajectory on a map with roads on the map based on the shape of the trajectory/road data or direction or location of the road data. This is a process that can be done mentally since matching datapoints to a map can be done with a map and a writing utensil. 
Regarding claims 4, 9, and 14,  the limitation requires “acquiring a point of information (POI) in the preset area coverage; determining whether the fitting trajectory is within a parking lot area or an internal road area according to the POI; and in a case that the fitting trajectory is not within the parking lot area or the internal road area, performing the matching on the fitting trajectory and the roads in the first road network data” and in the context of the claim encompasses a user collecting POI data (e.g. looking at POIs on a map), and determining (e.g. looking) if the POI intersects or is close to the fitting trajectory. If the trajectory is not within the POI, matching is performed. The process of looking at POIs on a map, and determining if the POI is close to the fitting trajectory is a process that can be done on a map. Furthermore, performing matching between the trajectory and the roads can be done mentally since matching datapoints to a map can be done with a map and a writing utensil.
Regarding claims 5, 10, and 15, the limitation requires “ performing matching on each out-of-road trajectory in the plurality of out-of-road trajectories to one another to acquire a plurality of match values; determining the out-of-road trajectories, corresponding to match values greater than a preset match threshold in the plurality of match values, as similar trajectories; and in a case that the number of the similar trajectories is greater than a preset number threshold, fitting the out-of-road trajectories corresponding to the similar trajectories to acquire the fitting trajectory” and in the context of the claim encompasses a user comparing the out-of-road trajectories and assigning match values based on the comparison of the out-of-road trajectories. This can be done by looking at a map with all of the out-of-road trajectories and comparing them to see how much they match. In a case that the trajectories match, the user traces the fitting trajectories based on those matching trajectories. This process can be done mentally.

This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, 6, and 11 recite “acquiring trajectory data reported by a terminal”, which is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Additionally, claims 1, 6, and 11 further recite “updating existing first road network data according to the fitting trajectory to acquire second road network data.” This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of  “acquiring trajectory data reported by a terminal” is taught in the primary prior art reference Ito US6154152A, see Column 5, lines 21-29, “The current position of the vehicle detected by the D-GPS unit 1 is sent to a locus calculating section 3 for determining a travel locus of a vehicle.” The step of collecting data from a terminal is a well-understood, routing, and conventional activity in the field. Furthermore, the step of “updating existing first road network data according to the fitting trajectory to acquire second road network data” is taught in the primary prior art reference Ito US6154152A, see Column 9, lines 11-26. Accordingly, the step of updating road network data is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito US6154152A.

Regarding claim 1,
Ito discloses:
A method for updating road network data (See abstract “Unpossessed road data is added to possessed road data stored in a road contour database of an information center”),  comprising: acquiring trajectory data reported by a terminal (See Column 5, lines 21-29, “The current position of the vehicle detected by the D-GPS unit 1 is sent to a locus calculating section 3 for determining a travel locus of a vehicle. The locus calculating section 3 is provided within a processor (CPU) with other components which will be described later in a control section of the on-vehicle terminal apparatus 100. The locus calculating section 3 traces the current position data entered successively thereto to determine a locus of current position of the vehicle.” The trajectory data (i.e. the traced position of the vehicle) is acquired by a terminal (i.e. the on-vehicle terminal apparatus 100).); 
determining a plurality of out-of-road trajectories within a preset area coverage according to the trajectory data; 
(See column 2, lines 50-54, “The information center includes maintenance means for evaluating the reliability of the road data of the candidate unpossessed road collected from a plurality of vehicles and adding the road data having a high reliability to the possessed road data.” The unpossessed roads (i.e. new road data which is not stored in the information center) which are collected from a plurality of vehicles represents the plurality of out-of-road trajectories. The area covered by the map data is considered to represent a preset area coverage.)
determining a fitting trajectory according to the plurality of out-of-road trajectories; and updating existing first road network data according to the fitting trajectory to acquire second road network data.
 (See column 2, lines 50-54, “The information center includes maintenance means for evaluating the reliability of the road data of the candidate unpossessed road collected from a plurality of vehicles and adding the road data having a high reliability to the possessed road data.” Furthermore, see Column 9, lines 11-26, “An unpossessed road data receiving section 26 receives the notifying information of the unpossessed road from the vehicle and transfers it to an additional data judging section 28. The additional data judging section 28 determines whether the received notifying information is to be added to a database of unpossessed roads 30 which stores the notifying information obtained before. The notifying information includes the contour (or the travel locus) of a candidate unpossessed road, the reliability index thereof, the version ID of the on-vehicle road data, and the vehicle ID. The additional data judging section 28 uses the travel locus and the vehicle ID to check if the new notifying information matches any information (i.e., the vehicle ID and the travel locus ) already stored in the database. If not, the newly received notifying information is written in the database 30.” A fitting trajectory (i.e. the travel locus of a candidate unpossessed road) is determined according to the road data of the unpossessed road collected from a plurality of vehicles. When the information does not match any information stored in the database, the newly received information is updated in the database 30 (i.e. acquire second road data).)

Regarding claim 2,
Ito discloses:
wherein the updating existing first road network data according to the fitting trajectory to acquire second road network data, comprises: performing matching on the fitting trajectory and roads in the first road network data; in a case that there is no match between the fitting trajectory and the roads in the first road network data, acquiring a first road point and a second road point in the first road network data, the first road point being a first road point in the first road network data which fails to match the fitting trajectory in a first direction, the second road point being a first road point in the first road network data which matches the fitting trajectory in the first direction, the first direction being a direction from a first end to a second end of the fitting trajectory; (See Fig. 3 and Column 6, lines 16-26, “When the unpossessed road is found, the judging section 5 for determining the presence of road contour data sends notifying information including the following (a) to (c) to a notifying section 9. (a) Travel locus data on the unpossessed road: This is a travel locus (shown in a dotted line in FIG. 3) between two points, one of which is a location (a starting point) where the vehicle deviates from the possessed road, and the other is a location (an end point) where the vehicle returned to the possessed road. Thus, the locus represents the contour of a given unpossessed road. The data consists of a sequentially obtained series of coordinates for the current position of the vehicle.” The travel locus of the unpossessed road (shown as the dotted line in Fig. 3) is between two points, one of which is a location where the vehicle deviates from the possessed road (i.e. the first road point) and the other is a location where the vehicle returned to the possessed road (i.e. the second road point).)
 and updating the first road network data according to the first road point, the second road point and the fitting trajectory to acquire the second road network data.  (See Column 9, lines 56-60, “The output section 34 outputs the extracted road contour data to a road contour database 36 which stores the road contour of the possessed roads. The unpossessed road contour data determined above is added to the possessed road data.”)

Regarding claim 3,
Ito discloses:
wherein the performing matching on the fitting trajectory and roads in the first road network data, comprises: performing matching on the fitting trajectory and the roads in the first road network data in terms of direction; - 19 -DGN0105 and/or, performing matching on the fitting trajectory and the roads in the first road network data in terms of location; and/or, performing matching on the fitting trajectory and the roads in the first road network data in terms of shape. 
 (See Fig. 3 and Column 6, lines 16-26, “When the unpossessed road is found, the judging section 5 for determining the presence of road contour data sends notifying information including the following (a) to (c) to a notifying section 9. (a) Travel locus data on the unpossessed road: This is a travel locus (shown in a dotted line in FIG. 3) between two points, one of which is a location (a starting point) where the vehicle deviates from the possessed road, and the other is a location (an end point) where the vehicle returned to the possessed road. Thus, the locus represents the contour of a given unpossessed road. The data consists of a sequentially obtained series of coordinates for the current position of the vehicle.” The matching is performed based on direction (i.e. deviating from a road), location (i.e. the location where the vehicle deviates from the road and the location where the vehicle returns to the possessed road) and in terms of shape (i.e. the travel locus as shown in a dotted line in Fig. 3, which represents an unpossessed road).)

Regarding claims 6-8,
All limitations have been examined with respect to the method in claims 1-3. The apparatus taught/disclosed in claims 6-8 can clearly perform the method of claims 1-3. Therefore claims 6-8 are rejected under the same rationale.


Regarding claims 11-13,
All limitations have been examined with respect to the method in claims 1-3. The non-transitory computer-readable storage medium as taught/disclosed in claims 11-13 can clearly perform the method of claims 1-3. Therefore claims 11-13 are rejected under the same rationale.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Horihata et al. US20160091324A1 (henceforth Horihata).

Regarding claim 4, 
Ito discloses the limitations as recited above in claims 1 and 2. Ito does not specifically state further comprising: acquiring a point of information (POI) in the preset area coverage; determining whether the fitting trajectory is within a parking lot area or an internal road area according to the POI; and in a case that the fitting trajectory is not within the parking lot area or the internal road area, performing the matching on the fitting trajectory and the roads in the first road network data.  
However, Horihata teaches:
further comprising: acquiring a point of information (POI) in the preset area coverage; determining whether the fitting trajectory is within a parking lot area or an internal road area according to the POI; (See Para. 0062, “In S204, the control circuit 24 determines whether the off-route path data (off-route location information data) in the off-route area Ar indicates a travel path in a parking lot or in a community road. More specifically, if the location measurement point or traveling direction analyzed in S202 or S203 is not smaller than the threshold value, the control circuit 24 determines that the off-route path data in the off-route area Ar indicates a travel path in a parking lot or in a community road.” It is determined if the fitting trajectory (i.e. the travel path in the off-route path data) is in a parking lot or community road.)
and in a case that the fitting trajectory is not within the parking lot area or the internal road area, performing the matching on the fitting trajectory and the roads in the first road network data.  
(See Para. 0064, “If, by contrast, it is determined that the off-route path data in the off-route area Ar does not indicate a travel path in a parking lot or in a community road (S204: NO), the control circuit 24 terminates the non-guiding route determination process shown in FIG. 6 without performing the process in S205 (returns to the travel route information generation process).” If it is determined that the fitting trajectory is not within the parking lot, the process returns to travel route information generation process in Fig. 2, wherein matching on the fitting trajectory and the roads in the first road network data is performed. See Para. 0044, step S102, “uses a well-known map matching technology to determine whether a plurality of successive location measurement points of the same vehicle (locations indicated by the location information data) are on an existing travel route, and handles travel path data at location measurement points deviated from an existing travel route as the off-route path data.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified ITO to incorporate the teachings of Horihata to include the limitation of “acquiring a point of information (POI) in the preset area coverage; determining whether the fitting trajectory is within a parking lot area or an internal road area according to the POI; and in a case that the fitting trajectory is not within the parking lot area or the internal road area, performing the matching on the fitting trajectory and the roads in the first road network data” in order to distinguish parking lots and community roads from roads used for route guidance by a navigation system (See Para. 0072, Horihata). Furthermore, see para. 0045, “The non-guiding route determination process determines whether off-route location information data, which is location information data included in the off-route path data, represents a travel path on a travel route irrelevant to route guidance by a vehicle's navigation system. In the present embodiment, the travel route irrelevant to route guidance is a parking lot or a community road (a travel route in a residential area).” Determining whether off-route location information data represents a travel route that is irrelevant to route guidance (i.e. a parking lot) would create a more robust navigation system.

Regarding claim 9 and 14,
Ito and Horihata discloses the same limitations as recited above in claim 4, and are thus rejected under the same rational.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Zhang Yuhe CN104121917A (henceforth Yuhe)

Regarding claim 5,
Ito discloses the limitations as recited above in claim 1.  Ito does not specifically state wherein the determining a fitting trajectory according to the plurality of out-of-road trajectories, comprises: performing matching on each out-of-road trajectory in the plurality of out-of-road trajectories to one another to acquire a plurality of match values; determining the out-of-road trajectories, corresponding to match values greater than a preset match threshold in the plurality of match values, as similar trajectories; and in a case that the number of the similar trajectories is greater than a preset number threshold, fitting the out-of-road trajectories corresponding to the similar trajectories to acquire the fitting trajectory. 
However, Yuhe teaches:
wherein the determining a fitting trajectory according to the plurality of out-of-road trajectories, comprises: performing matching on each out-of-road trajectory in the plurality of out-of-road trajectories to one another to acquire a plurality of match values; determining the out-of-road trajectories, corresponding to match values greater than a preset match threshold in the plurality of match values, as similar trajectories; and in a case that the number of the similar trajectories is greater than a preset number threshold, fitting the out-of-road trajectories corresponding to the similar trajectories to acquire the fitting trajectory.
(See page 6, lines 16-30, “In the clustering, only the waters containing the number of trajectories greater than or equal to the preset threshold Th3 may be clustered, and for the number of trajectories less, for example, when Th3 takes 10, the waters containing less than 10 trajectories are given some chance. If the factors and accuracy are low, clustering and subsequent discrimination are not performed.
Clustering the trajectory can be done in a variety of ways. Here is an example of a clustering method: clustering the trajectories based on the similarity between the trajectories, that is, merging similar trajectories into one class. When determining whether the two tracks are similar, the method may be adopted. If the distance between a GPS point P Bi on the track B and each GPS point on the track A, the minimum distance is less than a preset threshold, for example, 50 meters. Then, it can be considered that the GPS point P Bi is around the track A. If the GPS points above the preset ratio in the track B are all around the track A, the track A and the track B are considered to be similar, wherein the preset ratio can be more than 60%. The value is preferably 80%. Step 105: If the number of tracks in the track set is greater than or equal to a preset threshold Th4 (for example, 10), the track set indicates a new bridge.” The trajectories are clustered based on the similarity (i.e. matching values). If the number of tracks in the trajectories are greater than a present number threshold, the track set indicates a new bridge (i.e. fitting the out of road trajectories corresponding to the similar trajectories to acquire the fitting trajectory.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified ITO to incorporate the teachings of Yuhe to include “wherein the determining a fitting trajectory according to the plurality of out-of-road trajectories, comprises: performing matching on each out-of-road trajectory in the plurality of out-of-road trajectories to one another to acquire a plurality of match values; determining the out-of-road trajectories, corresponding to match values greater than a preset match threshold in the plurality of match values, as similar trajectories; and in a case that the number of the similar trajectories is greater than a preset number threshold, fitting the out-of-road trajectories corresponding to the similar trajectories to acquire the fitting trajectory” for “automatically discovering new bridges in order to get rid of dependence on intelligence collection and reduce labor costs.” (Yuhe, Page 1, lines 19-20). Furthermore, it would create a more robust navigation system by improving the accuracy of the map database since “the coverage and accuracy of map applications mainly rely on map data. Providing a more accurate and substantial map database and keeping it up to date is a problem that map applications have been working on.” (Yuhe, Page 1, lines 8-10)
Regarding claim 10 and 15,
Ito and Yuhe discloses the same limitations as recited above in claim 4, and are thus rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayon et al. US20170010109A1 discloses selectively receiving, from the plurality of autonomous vehicles, road environment information based on navigation by the plurality of autonomous vehicles through their respective road environments, determine whether one or more updates to the predetermined road model are required based on the road environment information, and update the predetermined road model to include the one or more updates. (Abstract)
Ikeuchi et al. US20060217879A1 discloses a navigation apparatus which detects a new road from a travel history when a vehicle in which the navigation apparatus is mounted has traveled a road which does not exist in map information stored therein, and which adds the new road to the map information stored therein is known. When detecting a new road which is not included in the map information based on a route traveled by the vehicle, this navigation apparatus generates update information including a traveled path corresponding to the new road, adds it to the existing road information, and also links the start and end points of the detected new road to the existing map information. (Para. 0003)
Davidson US20150198450A1 discloses defining travel paths in parking areas. In one embodiment, travel paths in parking areas can be defined by connecting street networking connection points within the parking areas. In another embodiment, such defined travel paths can be merged with actual paths traveled by vehicles in the parking areas. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669